REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	  The closest prior arts on record fail to teach “receiving, by the UPF, multicast data for the plurality of  wireless devices associated with the multicast address; and sending, by the UPF to the SMF and based on the receiving the multicast data, a data notification indicating multicast data arrival; receiving, by the UPF from the SMF, a session modification request indicating downlink tunnel information for the multicast data; sending by the UPF based on the downlink tunnel information, the multicast data to the plurality of wireless devices” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 11 and 20.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466